[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 285 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 286 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 287 
The jury have found that there was no negligence on the part of the plaintiff, and this finding is justified by the evidence. The night was dark, and there was no visible boundary to the alley on the east side, opposite the defendant's lot. As the plaintiff came near Buel street he stepped to the east to avoid an approaching omnibus, and fell into the excavation. But the fact that the plaintiff was free from negligence does not alone furnish any ground for a recovery against the defendant. It must also appear that the circumstances created a duty on the defendant to fence or otherwise guard the excavation for the protection of persons in the situation of the plaintiff. It must be assumed in view of the charge and the exceptions that the excavation was on the defendant's lot, at a distance of ten or more feet east of the original east line of Exchange alley. The excavation was made in the course of the construction, by the defendant, of a building on his premises, to admit light and air to the cellar, and was eventually to be covered by an iron grating, and prior to the time of the accident it had been covered with boards, which, however, had been removed before the accident happened. It is manifest that if the plaintiff had kept within the original bounds of the alley he could not have fallen into the excavation. It was because he strayed and deviated *Page 289 
therefrom, and went upon the defendant's lot, that he was injured. But it cannot be held upon the evidence that the plaintiff was a trespasser in going there. There was, it is true, no public easement or right of way over the defendant's lot. It was his private property, and he had the right to its exclusive possession. He could have inclosed it and excluded the plaintiff and all other persons from going upon and passing over it. But from the time the "United States" hotel building was erected in 1856, until it was burned in 1868, the public had been permitted to pass over the vacant part of the lot fronting on Buell street and the alley, without objection. In going from Buell street to the alley, and from the alley to Buell street, this part of the defendant's lot, fifty feet back from Buell street, was traversed by foot passengers, and was used as a part of the streets. There was no intent to permanently dedicate the lot or any part of it as a public place or highway, but the front of the lot was known as Exchange Place, and the public used it, and the defendant and his grantors, by their silence, assented to its use. This use was not occasional or infrequent. The lot was in the business portion of a populous village, and near to public places where the inhabitants had frequent occasion to go. The same use was permitted and continued after 1868 until it was prevented in part by the erection of the defendant's building on a portion of the theretofore vacant space. The public still continued to pass over the lot on the west side of the building after the walls were up, to a point within two or three feet therefrom. There was never any revocation of the license, or permission to the public to use the lot as they had been accustomed, except as the building operated to exclude the public from the space it occupied.
The owner of land is not bound by the common law to fence his land, or in any way to mark the boundaries of his possession. (Wells v. Howell, 19 J.R., 385; Stafford v. Ingersol, 3 Hill, 38.) He may leave it open, and a person entering thereon without permission is a trespasser, and it is no excuse that the entry was made innocently and by mistake, and the rule is *Page 290 
the same in respect to a traveler on the highway who, without necessity, goes therefrom on to the adjoining land. The owner of land may also make an excavation on his own premises, and is not bound to fence it for the protection of persons not lawfully on the land.
This is the general rule, and rests upon the right of the owner to use his property as he pleases, and in the absence of special circumstances if a person traveling on a highway deviates therefrom and falls into a pit or excavation on the adjacent land the owner is not responsible for the resulting injury. One of the earliest cases on this subject is Blithe v. Topham (Cro. Jac. 158), where it is said that if A, being seized of a waste adjoining a highway, digs a pit in the waste within thirty-six feet of the way, and the mare of B escapes into the waste, and falls into the pit, and is killed, yet B shall not have an action against A, because the making of the pit in the waste and not in the highway, was no wrong to B, but it was by default of B himself that his mare escaped into the waste. In that case, as was said by GIBBS, C.J., in Deane v. Clayton (7 Taunt., 532), "the defendant was held not to be amenable for the damage done to the plaintiff's mare, because the mare had no right to be on the land where the pit into which she fell was dug."
The cases of Hardcastle v. The South Yorkshire RailroadCompany (4 H. . N., 67) and Binks v. The same company (113 Eng. C.L., 242), were decided upon the same principle. In the former the plaintiff's intestate started in the evening to walk from Rotherham to Sheffield upon an ancient footway, and instead of following a turn in the way, by mistake and without negligence on his part, as the jury found, missed the path, and proceeded in a straight direction about twenty feet, to a reservoir constructed by the defendants' predecessors about twenty-four years before, which was left unguarded, and fell in and was drowned. The court set aside the verdict for the plaintiff. POLLOCK, C.B., in delivering the opinion of the court, after referring to the case of Barnes v. Ward (9 C.B., 392), where the defendants, who had excavated an area *Page 291 
adjoining a public way, and left it unprotected, were held liable for an injury to a person who, in passing along the way, fell into it, said, "When an excavation is made adjoining a public way, so that a person walking upon it might, by making a false step, or being affected by giddiness, or, in the case of a horse or carriage way, might, by the sudden stumbling of a horse, be thrown into the excavation, it is reasonable that the person making such excavation should be liable for the consequences; but when the excavation is made at some distance from the way, and the person falling into it would be a trespasser upon the defendant's land before he reached it, the case seems to us to be different," and he adds: "We think the true test of legal liability is whether the excavation be substantially adjoining the way." The case of Binks v. The South Yorkshire RailroadCompany was in many respects similar to the one just referred to. The deceased fell into a canal twenty-two feet or thereabouts from the footway, which was unprotected, and was drowned. The case was decided upon the authority of the case of Hardcastle.
It is upon these authorities that the defendant's counsel mainly rely for the reversal of the judgment. But we think they so far differ in their circumstances from the case before us as not to require the same judgment. It is to be observed that the rule laid down in Blithe v. Topham has been qualified by subsequent cases which hold that if the excavation is adjacent to the highway, or so near thereto as to make the use of the highway unsafe or dangerous, the person making it will be answerable to a traveler, who while using ordinary care, falls into it and is injured, although the excavation is wholly on the land of the defendant. This question was greatly considered in Barnes v.Ward, and the doctrine of Blithe v. Topham was thus limited. In Barnes v. Ward the way was separated from the area into which the plaintiff fell by a curb-stone. The Hardcastle case recognized the authority of Barnes v. Ward,
and in Hadley v. Taylor (L.R., 1 C.P., 53), the court sustained a verdict for the plaintiff, who, while passing along a highway, fell into a "hoist-hole," on the defendant's premises, fourteen inches *Page 292 
from the side of the highway. BYLES, J., after referring toBarnes v. Ward, remarked: "It is extremely difficult to draw the line between what is and what is not such a proximity to the highway as to constitute an actionable nuisance."
There is another distinction which, we think, has an application in this case. When the owner of land expressly, or by implication, invites a person to come upon his land, he cannot permit any thing in the nature of a snare to exist thereon, which results in injury to the person who avails himself of the invitation, and who, at the time, is exercising ordinary care without being answerable for the consequences. If, however, he gives but a bare license or permission to cross his premises, the licensee takes the risk of accidents in using the premises in the condition in which they are. The cases of Corby v. Hill (4 C.B. [N.S.], 556), and Hounsell v. Smyth (7 C.B. [N.S.], 730), illustrate this distinction. In Corby v. Hill, the owner of land, upon which was a private road leading to an asylum on his premises for the use of persons going there, gave permission to a third person to place materials on the road. The servant of the plaintiff, in the night time, while driving his master's horse over this road on his way to the asylum, and using due care, ran upon and against the materials placed in the way by the defendant's permission, and the horse was injured. The defendant was held to be liable, and COCKBURN, C.J., said: "The proprietors of the soil held out an allurement whereby the plaintiff was induced to come upon the place in question; they held out this road to all persons having occasion to proceed to the asylum as the means of access thereto. Could they have justified the placing an obstruction across the way whereby an injury was occasioned to one using the way by their invitation? Clearly they could not." In Hounsell v. Smyth, the defendant was seized of certain waste land, upon which was an uninclosed quarry near to and between two public highways, and the declaration averred that all persons having occasion to pass over the waste land had been accustomed to go across the same with the license and permission of the owners, and that the plaintiff, having, *Page 293 
in the night time, taken the wrong road, was crossing the waste for the purpose of getting to the other, and not being aware of the existence or locality of the quarry, and being unable, by reason of the darkness, to see it, fell in and was injured. It was held that the declaration disclosed no cause of action. The court said "No right is alleged; it is merely stated that the owners allowed all persons who chose to do so, for recreation or for business, to go upon the waste without complaint; that they were not churlish enough to interfere with any person who went there. He must take the permission with its concomitant conditions, and it may be perils."
In this case we think the circumstances imposed a duty upon the defendant to protect the excavation. It was a new excavation, made long after the public had been permitted to use the lot. It was not the case of a bare permission by the owner to cross his land adjoining a public street. The land had, by use long continued, been made, for the time being, a public place, and part of the highway. It was very probable that injury would occur if the area was left uncovered. The boundary of the alley was not defined, and persons crossing the lot in the usual way were not trespassers. It is quite conceivable that so long as the hotel building stood, it was an advantage to the owner that the unoccupied part of the lot should be open to the public. We think the defendant could not, under the circumstances, make a dangerous excavation and leave it unprotected without responsibility to those accustomed to use the lot as part of the highway, and who, while exercising due care, were injured by falling into it.
The court charged the jury that it made "no difference whether the excavation was seven, or nine, or ten feet from the originally established boundaries of the thoroughfare (alley); if it was so situated that a person lawfully using the thoroughfare, and, in a reasonable manner, was liable to fall into it, the defendant was liable," Construing the charge with reference to the undisputed facts in the case, it was not objectionable, and the exception thereto was not well taken. This disposes of the principal question in the case. *Page 294 
There was no error in the charge that Exchange alley was a thoroughfare. Whether it had been accepted by the public, so as to make it for all purposes a highway, was immaterial. The plaintiff was lawfully using it as a way at the time of the accident. We have examined the other exceptions, and none of them, we think, are well taken.
The judgment must be affirmed.
All concur, except EARL, J., not voting.
Judgment affirmed.